DECLARATION OF TRUST OF GIT INCOME TRUST ARTICLE I - NAMES AND DEFINITIONS 1 1.Name 1 2.Definitions 1 (a)1940 Act 1 (b)Commission 1 (c)Affiliated Person, Assignment, Interested Person, Principal Underwriter, Majority Shareholder Vote 1 (d)Trust 1 (e)Accumulated Net Income 1 (f)Trustees 1 (g)Shares 2 (h)Shareholder 2 (i)Business Day 2 ARTICLE II - PURPOSE OF TRUST 2 ARTICLE III - BENEFICIAL INTEREST 2 1.Shares of Beneficial Interest 2 2.Ownership of Shares 3 3.Investment in the Trust 3 4.No Pre-emptive Rights 3 5.Provisions Relating to Series of Shares 3 ARTICLE IV - THE TRUSTEES 4 1.Management of the Trust 5 2.Election of Trustees 5 3.Term of Office of Trustees 5 4.Termination of Services and Appointment of Trustees 5 5.Temporary Absence of Trustee 6 6.Number of Trustees 6 7.Effect of Death, Resignation, Etc., of a Trustee 6 8.Ownership of the Trust 6 ARTICLE V - POWERS OF THE TRUSTEES 6 1.Powers 6 2.Principal Transactions 9 3.Trustees and Officers as Shareholders 9 4.Parties to Contracts 9 ARTICLE VI - TRUSTEES EXPENSES AND COMPENSATION 10 1.Trustee Reimbursement 10 2.Trustee Compensation 11 ARTICLE VII - INVESTMENT ADVISER, ADMINISTRATIVE SERVICES, PRINCIPAL UNDERWRITER AND TRANSFER AGENT 11 1.Investment Adviser 11 2.Administrative Services 11 3.Principal Underwriter 11 4.Transfer Agent 12 5.Provisions and Amendments 12 ARTICLE VIII - SHAREHOLDERS’ VOTING POWER AND MEETINGS 12 1.Voting Powers 12 2.Meetings 13 3.Quorum and Required Vote 13 4.Proxies 13 5.Additional Provisions 13 ARTICLE IX - CUSTODIANS 13 1.Appointment of Custodian and Duties 13 2.Central Certificate System 14 3.Special Custodians 14 4.Special Depositaries 15 ATRICLE X - DISTRIBUTIONS AND REDEMPTIONS 15 1.Distributions 15 2.Redemptions and Repurchases 16 3.Determination of Accumulated Net Income 17 4.Net Asset Value of Shares 17 5.Suspension of the Right of Redemption 18 6.Trust’s Right to Redeem Shares 18 ARTICLE XI - LIMITATION OF LIABILITY AND INDEMNIFICATION 18 1.Limitation of Personal Liability and Indemnification of Shareholders 18 2.Limitation of Personal Liability of Trustees, Officers, Employees or Agents of the Trust 19 3.Express Exculpatory Clauses and Instruments 19 4.Mandatory Indemnification 20 ARTICLE XII - MISCELLANEOUS 21 1.Trust is not a Partnership 21 2.Trustee’s Good Faith Action, Expert Advice, No Bond or Surety 21 3.Establishment of Record Dates 21 4.Termination of Trust 21 5.Offices of the Trust, Filing of Copies, References, Headings 22 6.Applicable Law 23 7.Amendments 23 8.Conflicts with Law or Regulations 23 9.Use of Name 23 GIT INCOME TRUST DECLARATION OF TRUST This DECLARATION OF TRUST is made November 18, 1982, by A. Bruce Cleveland, Michael D. Goth, Robert W. Dudley, Thomas S. Kleppe, and Gerald W. Nensel, as trustees. WHEREAS the Trustees desire to establish a trust fund for the investment and reinvestment of funds contributed thereto; NOW, THEREFORE, the Trustees declare that all money and property contributed to the trust fund hereunder shall be held and managed under this Declaration of Trust IN TRUST as herein set forth below. ARTICLE I NAMES AND DEFINITIONS Section 1.Name.This Trust shall be known as “GIT Income Trust.”Should the Trustees determine that the use of such name is not advisable or otherwise cease using such name, then they may hold the property of the Trust and conduct its business under another name of their choosing, and shall undertake to change the name of the Trust accordingly. Section 2.Definitions.Whenever used herein, unless otherwise required by the context or specifically provided: (a) The “1940 Act” refers to the Investment Company Act of 1940, as amended from time to time; (b) The “Commission” refers to the Commission described in the 1940 Act and to any succeeding governmental authority; (c) The terms “affiliated person,” “assignment,” “interested person,” and “principal underwriter” shall have the meanings given them in the 1940 Act.A “Majority Shareholder Vote” shall have the same meaning as “the vote of a majority of the outstanding voting securities,” as used in the 1940 Act, and shall apply to either the 50% or 67% requirement described therein, whichever may be applicable; (d) The “Trust” refers to GIT Income Trust; (e) “Accumulated Net Income” means the accumulated net income of the Trust determined in the manner provided or authorized in Article X, Section 3; (f) The “Trustees” refers to the individual trustees in their capacity as trustees of the Trust hereunder and their successor or successors for the time in office as such Trustees; 1 (g) “Shares” means the equal proportionate units of interest into which the beneficial interest in the Trust shall be divided from time to time and includes fractions of shares as well as whole Shares; (h) “Shareholder” means a record owner of Shares of the Trust; and (i) A “business day” means a day when the New York Stock Exchange is open for trading and the Trustees have not determined that the Trust shall be closed for business in observance of a holiday observed generally by banks in New York City, Washington, D.C., or the State of Virginia, or by the offices of the Federal Government in Washington, D.C. ARTICLE II PURPOSE OF TRUST The purpose of this Trust is to provide investors a continuous source of managed investments primarily in securities. ARTICLE III BENEFICIAL INTEREST Section 1.Shares of Beneficial Interest.The beneficial interest in the Trust shall at all times be divided into transferable Shares, without par value, each of which shall represent an equal proportionate interest in the Trust with each other Share outstanding, none having priority or preference over another, except to the extent modified by the Trustees under the provisions of this section.The number of Shares which may be issued is unlimited.The Trustees may from time to time divide or combine the outstanding Shares into a greater or lesser number without thereby changing the proportionate beneficial interest in the Trust.Contributions to the Trust may be accepted for, and Shares shall be redeemed as, whole Shares and/or fractions.Shares may be represented by certificates or by suitable entries in the books of the Trust. From time to time as they deem appropriate, the Trustees may create additional Classes and/or Series of Shares in addition to the single Series and Class of Shares created under this instrument, which shall be deemed the original Series of Shares and may be designated by any other name the Trustees determine.References in this Declaration of Trust to Shares shall apply to each such Series of Shares and (to the extent not inconsistent with the rights and restrictions of a Class) to each Class of Shares. Any additional Series of Shares created hereunder shall represent the beneficial interest in the assets (and related liabilities) allocated by the Trustees to such Series of Shares and acquired by the Trust only after creation of the respective Series of Shares and only on the account of such Series.Upon creation of each Series of Shares, the Trustees may designate it appropriately and determine the investment policies with respect to the assets allocated to such Series of Shares, redemption rights, dividend policies, conversion 2 rights, liquidation rights, voting rights, and such other rights and restrictions as the Trustees deem appropriate, to the extent not inconsistent with the provisions of this Declaration of Trust. The Trustees may divide any Series (including the original Series) into more than one Class of Shares.Upon any creation of an additional Class of Shares, the Trustees may designate it appropriately and determine its rights and restrictions (including redemption rights, dividends rights, conversion rights, liquidation rights, voting rights, and such other rights and restrictions as the Trustees deem appropriate). Section 2.Ownership of Shares.The ownership of Shares shall be recorded in the books of the Trust or a transfer agent.The Trustees may make such rules as they consider appropriate for the transfer of shares and similar matters.The record books of the Trust or any transfer agent, as the case may be, shall be conclusive as to who are the holders of Shares and as to the number of Shares held from time to time by each. Section 3.Investment in the Trust.The Trustees may accept investments in the Trust from such persons and on such terms as they may from time to time authorize and may cease offering Shares to the public at any time.After the date of the initial contribution of capital to the Trust, the number of Shares determined by the Trustees to represent the initial contribution shall be considered as outstanding and the amount received by the Trustees on account of the contribution shall be treated as an asset of the Trust.Subsequent to such initial contribution of capital, Shares (including Shares which may have been redeemed or repurchased by the Trust) may be issued or sold at a price which will net the Trust, before paying any taxes in connection with such issue or sale, not less than the net asset value (as defined in Article X, Section 4) thereof; provided, however, that the Trustees may in their discretion impose a sales charge upon investments in the Trust. Section 4.No Pre-emptive Rights.Shareholders shall have no pre-emptive or other right to subscribe to any additional Shares or other securities issued by the Trust or the Trustees. Section 5.Provisions Relating to Series of Shares.Whenever no shares of a Series are outstanding, then the Trustees may abolish such Series (or any Class of Shares of a Series for which there are no outstanding Shares).Whenever more than one Series or Class of Shares is outstanding, then the following provisions shall apply: (a) Assets Belonging to Each Series.All consideration received by the Trust for the issue or sale of Shares of a particular Series, together with all assets in which such consideration is invested or reinvested, all income, earnings, and proceeds thereof, and any funds derived from any reinvestment of such proceeds, shall irrevocably belong to that Series for all purposes, subject only to the rights of creditors, and shall be so recorded upon the books of the Trust.In the event there are assets, income, earnings, and proceeds thereof which are not readily 3 (b) identifiable as belonging to a particular Series, then the Trustees shall allocate such items to the various Series then existing, in such manner and on such basis as they, in their sole discretion, deem fair and equitable.The amount of each such item allocated to a particular Series by the Trustees shall then belong to that Series, and each such allocation shall be conclusive and binding upon the Shareholders of all Series for all purposes. (c) Liabilities Belonging to Each Series.The assets belonging to each particular Series shall be charged with the liabilities, expenses, costs and reserves of the Trust attributable to that Series; and any general liabilities, expenses, costs and reserves of the Trust which are not readily identifiable as attributable to a particular Series shall be allocated by the Trustees to the various Series then existing, in such manner and on such basis as they, in their sole discretion, deem fair and equitable.Each such allocation shall be conclusive and binding upon the Shareholders of all Series for all purposes. (d) Series Shares, Dividends, and Liquidation.Each Share of a Class within a Series shall have the same rights and pro-rata beneficial interest in the assets and earnings of the Series as any other Share of the same Class, but the rights and interests of the Classes within a Series may differ as the Trustees provide.Any dividends paid on the Shares within a Series shall only be payable from and to the extent of the assets (net of liabilities) belonging to that Series.In the event of liquidation of a Series, only the assets (less provision for liabilities) of that Series shall be distributed to holders of the Shares of that Series. (e) Voting by Series.Except as provided in this section or as limited by the rights of any Class, each Share of the Trust may vote with and in the same manner as any other Share on matters submitted to a vote of the Shareholders, without differentiation among votes from the separate Series and/or Classes; provided, however, that (i) as to any matter with respect to which a separate vote of any Series or Class is required by the 1940 Act or would be required under Massachusetts Business Corporation Law if the Trust were a Massachusetts business corporation, such requirements as to the separate vote by the Series or Class shall apply in lieu of the voting described immediately above; (ii) in the event that the separate vote requirements referred to in (i) above apply with respect to one or more Series or Classes, then, subject to (iii) below, the Shares of all other Series and Classes shall vote without differentiation among their votes; and (iii) as to any matter which does not affect the interest of a particular Series or Class, only the holders of Shares of the one or more affected Series or Classes shall be entitled to vote. ARTICLE IV THE TRUSTEES 4 Section 1.Management of the Trust.The business and affairs of the Trust shall be managed by the Trustees, and they shall have all powers necessary and desirable to carry out that responsibility.The Trustees first named above (or their successors appointed hereunder) shall serve until the election of Trustees at the first meeting of Shareholders of the Trust. Section 2.Election of Trustees.During the year following the end of the Trust’s first fiscal year subsequent to its initial public offering of Shares, the Shareholders shall elect, at a meeting called by the initial Trustees of the Trust, the Trustees who will serve for such regular terms as may be provided in the By-Laws of the Trust.The Shareholders of the Trust shall thereafter elect, at Shareholder meetings called for the purpose in the manner provided herein, Trustees to succeed those Trustees whose terms expired since the last such meeting.If re-elected, a Trustee may succeed himself. Section 3.Term of Office of Trustees.The Trustees shall hold office during the lifetime of this Trust, and until the expiration of the term of office for which each was elected; except (a) that any Trustee may resign his trust by written instrument signed by him and delivered to the other Trustees, which shall take effect upon such delivery or upon such later date as is specified therein; (b) that any Trustee may be removed at any time by written instrument signed by at least two-thirds of the number of Trustees prior to such removal, specifying the date when such removal becomes effective; (c) that any Trustee who requests in writing to be retired or who has become mentally or physically incapacitated may be retired by written instrument signed by a majority of the other Trustees, specifying the date of his retirement; and (d) a Trustee may be removed at any special meeting of Shareholders of the Trust by a vote of two-thirds of the outstanding Shares. Section 4.Termination of Services and Appointment of Trustees.In case of the death, resignation, retirement, removal or mental or physical incapacity of any of the Trustees, or in case a vacancy shall, by reason of an increase in number, or for any other reason, exist, the remaining Trustees shall fill such vacancy by appointing for the remaining term of the predecessor Trustee such other person as they in their discretion shall see fit.Such appointment shall be effected by the signing of a written instrument by a majority of the Trustees in office.Within three months of such appointment, the Trustees shall cause notice of such appointment to be mailed to each Shareholder at his address as recorded on the books of the Trust.An appointment of a Trustee may be made by the Trustees then in office and notice thereof mailed to Shareholders as aforesaid in anticipation of a vacancy to occur by reason of retirement, resignation or increase in number of Trustees effective only at or after the effective date of said retirement, resignation or increase in the number of Trustees.As soon as any Trustee so appointed shall have accepted this Trust, the trust estate shall vest in the new Trustee or Trustees, together with the continuing Trustees, without any further act or conveyance, and he shall be deemed a Trustee hereunder.Any appointment authorized by this Section 4 is subject to the provisions of Section 16(a) of the 1940 Act. 5 Section 5.Temporary Absence of Trustees.Any Trustee may, by power of attorney, delegate his power for a period not exceeding six months at any one time to any other Trustee or Trustees, provided that in no case shall less than two of the Trustees personally exercise their power hereunder except as herein otherwise expressly provided. Section 6.Number of Trustees.The number of Trustees serving hereunder at any time shall be determined by the Trustees themselves, but shall not be less than three (3) nor more than fifteen (15). Whenever a vacancy in the Board of Trustees shall occur, until such vacancy is filled or while any Trustee is absent from the Commonwealth of Massachusetts or, if not a domiciliary of Massachusetts, is absent from his state of domicile, or is physically or mentally incapacitated, the other Trustees shall have all the powers hereunder and the certificate signed by a majority of the other Trustees of such vacancy, absence or incapacity, shall be conclusive, provided, however, that no vacancy which reduces the number of Trustees below three (3) shall remain unfilled for a period longer than six calendar months. Section 7.Effect of Death, Resignation, etc. of a Trustee.The death, resignation, retirement, removal, or mental or physical incapacity of the Trustees, or any one of them, shall not operate to annul the Trust or to revoke any existing agency created pursuant to the terms of this Declaration of Trust. Section 8.Ownership of the Trust.The assets of the Trust shall be held separate and apart from any assets now or hereafter held in any capacity other than as Trustee hereunder by the Trustees or by any successor Trustee.All of the assets of the Trust shall at all times be considered as vested in the Trustees.No Shareholder shall be deemed to have a severable ownership in any individual asset of the Trust or any right of partition or possession thereof, but each Shareholder shall have proportionate undivided beneficial interest in the Trust. ARTICLE V POWERS OF THE TRUSTEES Section 1.Powers.The Trustees in all instances shall act as principals, and are and shall be free from the control of the Shareholders.The Trustees shall have full power and authority to do any and all acts and to make and execute any and all contracts and instruments that they may consider necessary or appropriate in connection with the management of the Trust.The Trustees shall not be bound or limited by present or future laws or customs in regard to investment by Trustees or fiduciaries, but shall have full authority and power to make any and all investments which they, in their uncontrolled discretion, shall deem proper to accomplish the purpose of the Trust.Without limiting the foregoing, the Trustees shall have the following specific powers and authority, subject to any applicable limitation in this Declaration of Trust or in the By-Laws of the Trust: (a) To buy, and invest funds of the Trust in, securities including, but not limited to, common stocks, preferred stocks, bonds, debentures, 6 (b) warrants and rights to purchase securities, certificates of beneficial interest, money market instruments, notes or other evidences of indebtedness issued by corporations, trusts, associations, or banking institutions, domestic or foreign, or issued or guaranteed by the United States of America or any agency or instrumentality thereof, by the government of any foreign country, by an State of the United States, or by any political subdivision or agency or instrumentality of any State or foreign country, or in “when-issued” or “delayed-delivery” contracts for any such securities, or in any repurchase agreement (agreements under which the seller agrees at the time of sale to repurchase the security at an agreed time and price); or retain Trust assets in cash, and from time to time change the investments constituting the assets of the Trust; (c) To adopt By-Laws not inconsistent with the Declaration of Trust and to amend and repeal them to the extent that they do not reserve that right to the Shareholders; (d) To elect and remove such officers and appoint and terminate such agents as they consider appropriate; (e) To appoint or otherwise engage one or more banks or trust companies or member firms of any national securities exchange registered under the Securities Exchange Act of 1934 as custodian of any assets of the Trust, subject to any conditions set forth in this Declaration of Trust or in the By-Laws; (f) To appoint or otherwise engage custodial agents, transfer agents, dividend disbursing agents, Shareholder servicing agents, investment advisers, sub-investment advisers, principal underwriters, administrative service agents, and such other agents as the Trustees may from time to time appoint or otherwise engage; (g) To provide for the distribution of interests of the Trust either through a principal underwriter in the manner hereinafter provided for or by the Trust itself; or both; (h) To set record dates in the manner hereinafter provided for; (i) To delegate such authority as they consider desirable to a committee or committees composed of Trustees, including without limitation, an Executive Committee, or to any officers of the Trust and to any agent, custodian or underwriter; (j) To sell or exchange any or all of the assets of the Trust, subject to the provisions of Article XII, Section 4(b) hereof; (k) To vote or give assent, or exercise any rights of ownership, with respect to stock or other securities or property; and to execute and deliver powers of attorney to such person or persons as the Trustees shall deem proper, granting to such person or persons such power and discretion with relation to securities or property as the Trustees shall deem proper; (l) To exercise powers and rights of subscription or otherwise which in any manner arise out of ownership of securities; 7 (m) To hold any security or property in a form not indicating any trust, whether in bearer, unregistered or other negotiable form; or either in its own name or in the name of a custodian or a nominee or nominees, subject in either case to proper safeguards according to the usual practice of Massachusetts trust companies or investment companies; (n) To consent to or participate in any plan for the reorganization, consolidation or merger of any corporation or concern, any security of which is held in the Trust; to consent to any contract, lease, mortgage, purchase, or sale of property by such corporation or concern, and to pay calls or subscriptions with respect to any security held in the Trust; (o) To engage in and to prosecute, compound, compromise, abandon, or adjust, by arbitration, or otherwise, any actions, suits, proceedings, disputes, claims, demands, and things relating to the Trust; and out of the assets of the Trust to pay, or to satisfy, any debts, claims or expenses incurred in connection therewith, including those of litigation, upon any evidence that the Trustees may deem sufficient (such powers shall include without limitation any actions, suits, proceedings, disputes, claims, demands and things relating to the Trust wherein any of the Trustees may be named individually and the subject matter of which arises by reason of business for or on behalf of the Trust); (p) To make distribution of income and of capital gains to Shareholders in the manner hereinafter provided for; (q) To borrow money and enter into reverse repurchase agreements (agreements in which the Trust sells assets concurrently with agreeing to repurchase such assets at a later date at a specific price) for the purposes of the Trust, if in the opinion of the Trustees such transactions may be advantageously made to increase the earning power of the Trust, but only up to twenty-five percent of the gross assets of the Trust taken at market value as determined by the Trustees at the time the transactions are entered into.The Trustees may also borrow if such borrowings are made temporarily for extraordinary or emergency purposes or to permit redemptions of Shares without selling portfolio securities, but only to an amount that the aggregate of all borrowings and reverse Repurchase agreements of the Trust shall not exceed one-third of the gross assets of the Trust taken at market value as determined by the Trustees at the time the transactions are entered into.Any borrowings hereunder may be made with or without collateral security and the Trustees may, in their discretion, pledge, mortgage, charge or hypothecate or otherwise encumber the gross assets of the Trust as security for any loans or reverse repurchase agreements, subject to the limitations provided herein; (r) To lend portfolio securities of the Trust, provided that such loans are made according to the guidelines of the Commission and pursuant to policies established by the Trustees and provided that such loans are fully secured by the maintenance of collateral satisfactory to the 8 (s) Trustees at all times at least equal to the market value of the securities loaned; (t) To invest in securities having legal or contractual restrictions on their resale or for which no readily available market exists; (u) From time to time to issue and sell the Shares of the Trust either for cash or for property whenever and in such amounts as the Trustees may deem desirable, but subject to the limitations set forth in Section 3 of Article III; (v) To purchase insurance of any kind, including, without limitation, insurance on behalf of any person who is or was a Trustee, officer, employee or agent of the Trust, or is or was serving at the request of the Trust as a Trustee, Director, officer, agent or employee of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such; (w) To purchase, hold or sell commodities or contracts for the purchase or sale of commodities, including contracts for the purchase or sale of financial assets or contracts denominated in terms of a financial index, which are traded on a commodities exchange or otherwise; and (x) To use any of the assets of the Trust to finance activities primarily intended to result in the sale or distribution of its Shares. No one dealing with the Trustees shall be under any obligation to make any inquiry concerning the authority of the Trustees, or to see to the application of any payments made or property transferred to the Trustees or upon their order. Section 2.Principal Transactions.The Trustees shall not on behalf of the Trust buy any securities (other than Shares of the Trust) from or sell any securities (other than Shares of the Trust) to, or lend any assets of the Trust to, any Trustee or officer or employee of the Trust or any firm of which any such
